 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1280 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Expressing support for designation of April 26, 2010, as National Healthy Schools Day. 
 
 
Whereas there are approximately 55,000,000 children and 7,000,000 adults who spend their days in the Nation’s more than 125,000 public and private schools;  
Whereas children spend an average of 30 to 50 hours per week in school;  
Whereas one-third of public school principals report that some environmental factors interfere with classroom instruction;  
Whereas some environmental hazards that are common in schools include unsafe drinking water, ventilation problems and poor indoor environmental quality which are associated with a wide range of problems that include poor concentration, poor attendance, lower student test scores, respiratory illnesses, cancer, and other safety hazards;  
Whereas about 9 percent of the Nation’s students have asthma, which is a leading cause of school absenteeism and is aggravated by poor air quality and ventilation problems;  
Whereas healthy and high performance schools are designed to improve indoor environments and other environmental factors by improving ventilation, providing for moisture and mold controls, temperature and humidity controls, as well as acoustics and noise controls, and other design elements; 
Whereas healthy and high performance schools provide a healthier and safer learning environment for children and improved academic achievement and well-being; 
Whereas National Healthy Schools Day is an important day to celebrate and promote healthy and green school environments for all children;  
Whereas National Healthy Schools Day is coordinated by Healthy Schools Network in collaboration with the Environmental Protection Agency and the Council of Educational Facility Planners—International and is celebrated on the first day of School Building Week; and  
Whereas April 26, 2010, would be an appropriate day to designate as National Healthy Schools Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Healthy Schools Day; and 
(2)supports the goals and ideals of this day which include the promotion of healthy and safe places to learn.  
 
Lorraine C. Miller,Clerk.
